           Case 8:18-cr-00157-TDC Document 217 Filed 06/20/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


UNITED STATES OF AMERICA

          v.
                                                       Criminal Action No. TDC-18-0157
 LEEELBAZ,

           Defendant.



                                            ORDER

          For the reasons stated in the accompanying Memorandum Opinion, Defendant Lee Elbaz's

Motion to Dismiss the Indictment or, in the Alternative, to Disqualify the Prosecution Team, ECF

No. 141, is GRANTED IN PART and DENIED IN PART. The Motion is granted to the extent

that the Court will exclude the Lopez Emails, found in Exhibits 11 and 12 to Elbaz' s Motion to

Dismiss, ECF Nos. 141-12, 141-13, and the documents listed in Exhibits 20 and 22 to Elbaz's

Motion to Dismiss, ECF Nos. 141-21, 141-23, from the evidence at trial. The Motion is otherwise

denied.



Date: June».,     2019
                                                    THEODORED.CHUANG
                                                    United States District Ju   e
